COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
  JESUS SALGADO NANEZ,                                          No. 08-18-00071-CV
                                                §
                        Appellant,                                  Appeal from
                                                §
  v.                                                            394th District Court
                                                §
  PALOMA NANEZ,                                              of Brewster County, Texas
                                                §
                        Appellee.                              (TC # 2016-06-B0886)
                                                §


                                MEMORANDUM OPINION

       Jesus Salgado Nanez has filed a motion to dismiss his appeal. See TEX.R.APP.P. 42.1(a)(1).

We grant the motion and dismiss the appeal. Costs of the appeal are taxed against Appellant.

TEX.R.APP.P. 42.1(d).


October 17, 2018
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.